ON MOTION FOR REHEARING.
Bloodworth, J.
In the first ground of the motion for rehearing it is alleged that “ It appears from the decision rendered in this case that the court overlooked a material fact in the reord as follows: The laborer’s lien was sued out and execution issued for the sum of $329.43, whereas judgment was entered up, on motion of the defendant in error, for the sum of $399.43 against the plaintiff in error and security on the replevy bond, which judgment is excessive to the amount of $70, and should have been ordered written off by the court.” The record before us shows that judgment was rendered for “the principal sum of $329.43; the sum of $23.59 interest to date, future interest at the rate of 7% per annum, and the further sum of $-cost.”

Rehearing denied.


Broyles, C. J., and Luke, J., concur.